Citation Nr: 0614474	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  00-00 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hip and 
knee disorders, manifested by pain.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative changes of the right wrist, to include the 
inherent issue of whether finality attached to the July 1979 
determination initially denying the veteran's claim for a 
right wrist disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1955 and from May 1955 to December 1978.  

By its decision of August 12, 2005, the Board of Veterans' 
Appeals (Board) denied entitlement of the veteran to service 
connection for bilateral hip and knee disorders, manifested 
by pain, and determined that new and material evidence had 
not been presented to reopen a claim of entitlement to 
service connection for degenerative changes of the right 
wrist.  An appeal of that decision followed to the United 
States Court of Appeals for Veterans Claims (Court), and it 
is noted that the parties to the appeal thereafter jointly 
moved the Court to vacate the Board's decision of August 2005 
and remand the matter to the Board for additional action.  By 
its order, dated in March 2006, the Court granted the 
parties' motion.  

This case has since been returned to the Board for further 
review.  On that basis, the matter under consideration has 
been expanded to include the underlying issue of the finality 
of the rating decision entered in July 1979 in which the 
veteran's original claim for service connection for a right 
wrist disorder was denied.  

The Board herein reaches only the question of whether 
finality has attached to the RO's rating decision of July 
1979 in terms of the denial then entered as to the veteran's 
claim for service connection for a right wrist disorder.  The 
issues of the veteran's entitlement to service connection for 
degenerative changes of the right wrist, as an original 
claim, and his original claim for entitlement to service 
connection for bilateral hip and knee disorders are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the VA's Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

By rating action entered on July 23, 1979, the RO denied the 
veteran's original claim of entitlement to service connection 
for a right wrist disorder, but the RO failed to provide 
notice to the veteran of the denial of such claim.  


CONCLUSION OF LAW

The RO's action of July 23, 1979, denying the veteran's 
original claim of entitlement to service connection for a 
right wrist disorder, is not final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.103, 3.104 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2005).  The VCAA has been the 
subject of various holdings of Federal courts, including 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  However, as the disposition herein reached is 
favorable to the appellant to the extent indicated, the need 
to discuss VA's efforts to comply with the VCAA and its 
implementing regulations and jurisprudence at this juncture 
is obviated.

The RO has developed this matter on the basis of whether new 
and material evidence has been presented to reopen a claim of 
entitlement to service connection for a right wrist disorder, 
including degenerative changes of the right wrist.  In so 
doing, the RO has held that VA previously had denied the 
veteran's original claim therefor in a final, rating decision 
entered on July 23, 1979.  The undersigned herein addresses 
only the limited issue of whether finality has attached to 
the aforementioned July 1979 denial.

By way of background, it is noted that the veteran initiated 
his original claim for service connection for a right wrist 
disorder, including stiffness and soreness of the right wrist 
joint, in April 1979.  The RO by its rating decision of July 
23, 1979, denied such claim on the basis that no current 
disorder was objectively shown.  Other claims for service 
connection then pending were granted by the RO at that time.  

By correspondence, dated in August 1979, the veteran was 
advised by the RO only of the favorable action taken 
involving his pending claims for service connection.  He was 
not thereby informed that his claim for service connection 
for a right wrist disability had been denied, and the failure 
to so advise the veteran or other indication of his receipt 
of notice of that denial precludes the attachment of finality 
to the July 1979 denial of the claim in question.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.103, 3.104.  See Best v. 
Brown, 10 Vet.App. 322, 325 (1997).  The fact that the 
veteran was furnished notice of his appellate rights by means 
of a VA Form 1-4107 does not serve to put him on notice that 
his claim for VA compensation for a right wrist disorder had 
in fact been denied.  Given the foregoing, the veteran's 
original claim for service connection for a right wrist 
disorder remains pending to this time.  

De novo review of the veteran's claim for service connection 
for a right wrist disorder is in order and remand is required 
in order to effectuate the parties' joint motion, prior to 
entry of a final appellate determination as to such matter.  




ORDER

The RO's decision of July 23, 1979, denying the veteran's 
original claim of entitlement to service connection for a 
right wrist disorder, is not final.  To that extent alone, 
the appeal is granted.  


REMAND

As the veteran's original claim for service connection for a 
right wrist disorder, inclusive of degenerative changes of 
the right wrist joint, remains pending, further consideration 
of such claim by the RO is required on a de novo basis.  
Remand to the RO is required to effectuate such 
consideration.  

Remand is also needed to facilitate other actions deemed 
necessary by the parties in their appeal before the Court.  
Among such actions are efforts to obtain a complete set of 
the veteran's service medical records and the conduct of one 
or more VA medical examinations.

Accordingly, this appeal is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2005), the veteran must 
be notified in writing of what 
information and evidence are still needed 
to substantiate his original claim of 
entitlement to service connection for a 
right wrist disorder, including 
degenerative changes of the right wrist 
joint, as well as his original claim for 
service connection for bilateral hip and 
knee disorders.  Included therein must be 
notice of the five elements of a service 
connection claim set forth in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  The veteran must also be notified 
of what portion of that evidence that VA 
will secure, and what portion he himself 
must submit.  He must also be advised to 
submit all pertinent evidence not already 
on file that is held in his possession.  
If requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that he provides 
sufficient, identifying information and 
written authorization.

2.  The AMC or RO must undertake whatever 
efforts it deems necessary to obtain a 
complete set of the veteran's service 
medical and personnel records, including 
any existing records or data from 
supplementary sources confirming 
inservice examination or treatment for 
the right wrist, either hip, or either 
knee.  It is reported by the veteran in a 
VA Form 21-4138, Statement in Support of 
Claim, received by the RO in July 2003, 
that at least two and possibly three of 
his reenlistment medical examinations are 
missing, as are records compiled at 
Barksdale Air Force Base (1951-1953), 
Korea 606 ACW (Dispensary) (1953-1954), 
George Air Force Base (1959-1963), 
Iceland (1963-1964), Castle Air Force 
Base (1964-1966), Philippines (1966-
1967), McGuire Air Force Base and Fort 
Dix (1967-1969), Korat Air Force Base, 
Thailand (1967-1970), and Mather Air 
Force Base (1970-1978).

Efforts to obtain a complete set of the 
veteran's service medical and personnel 
records must continue until the RO or AMC 
determines that the records sought do not 
exist or that further efforts to obtain 
same would be futile, and, if it is so 
determined, then appropriate notice under 
38 C.F.R. § 3.159(e) must be provided to 
the veteran and he must then be afforded 
an opportunity to respond.  

3.  Any pertinent records of VA medical 
treatment not already on file, including 
those compiled at the VA Medical Center 
in Reno, Nevada, in connection with the 
veteran's claimed disorders of the right 
wrist, hips, and knees must be obtained 
for inclusion in his claims folder.  

4.  Thereafter, the veteran must be 
afforded a VA medical examination by an 
orthopedist for the purpose of 
determining the nature and etiology of 
the veteran's claimed right wrist 
disability and bilateral hip and knee 
disorders.  The claims folder in its 
entirety must be made available to and 
reviewed by the examiner for use in the 
study of this case.  Such examination is 
to include a detailed review of the 
appellant's history and current 
complaints, as well as a comprehensive 
physical examination and any and all 
indicated diagnostic testing, including 
radiographs, deemed necessary by the 
examiner.  All pertinent diagnoses must 
be set forth.  

The orthopedist is asked to address the 
following, providing a professional 
opinion and supporting rationale where 
appropriate: 

(a)  Is it at least as likely 
as not that any currently 
diagnosed disorder of the 
veteran's right wrist, either 
hip, or either knee had its 
onset during his period of 
active duty from February 1951 
to February 1955 and from May 
1955 to December 1978, or is 
otherwise related thereto? 

(b)  Is it at least as likely 
as not that any arthritic 
process of the veteran's right 
wrist, left or right hip, or 
left or right knee was present 
during the one-year period 
subsequent to either of his 
discharges from service in 
February 1955 and in December 
1978?  If so, how and to what 
degree is any such arthritic 
process manifested during the 
period(s) in question?

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.  

5.  Lastly, the AMC/RO must prepare a 
rating decision and readjudicate the 
veteran's original claim for entitlement 
to service connection for a right wrist 
disorder, including degenerative changes 
of the right wrist, and his original 
claim for entitlement to service 
connection for bilateral hip and knee 
disorders, manifested by pain, on the 
basis of all the evidence on file and all 
governing legal authority.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  They must then be 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


